Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is in response to appellant’s pre-appeal brief request filed on February 22nd, 2021.
Status of Claims
1.	Claims 1-10 and 16-29 are currently under examination wherein no claim has been amended in appellant’s pre-appeal brief request filed on February 22nd, 2021.
Status of Previous Rejections
2.	The previous rejections of claims 1-10 and 16-29 under 35 U.S.C. 103 as stated in the Office action dated November 24, 2020 have been withdrawn in light of the appellant’s pre-appeal brief request filed on February 22nd, 2021.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jeffrey G. Killian on March 4, 2021.
The application has been amended as follows:
The previously withdrawn claims 12 and 13 have been canceled.

Allowable Subject Matter
4.	Claims 1-11 and 16-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 The pre-appeal brief request has obviated the previous rejections of claims 1-10 and 16-29 under 35 U.S.C. 103 as being unpatentable over JP (06-315791 A) in view of JP (61-003662 A) as stated in the Office action dated November 24, 2020. JP (‘791 A) in view of JP (‘662 A) does not disclose the filler alloy layer as claimed in the independent claims 1 and 18. A further search for references did not find any prior art which anticipates or renders obvious the claimed subject matter of the instant application alone or in combination.
Claims 1-10 and 16-29 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, and depending from or otherwise requiring all the limitations of the allowable product is hereby rejoined and fully examined for patentability under 37 CFR 1.104. See MPEP § 821.04(a).
Because claim 11 previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on May 5, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
















Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiping Zhu/
Primary Examiner, Art Unit 1733

3/5/2021